In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 16-1377V
                                      Filed: July 18, 2017
                                        UNPUBLISHED

****************************
ELIZABETH GLICK,                         *
                                         *
                     Petitioner,         *
                                         *     Damages Decision Based on Proffer;
v.                                       *     Influenza Vaccine (“Flu Vaccine”);
                                         *     Shoulder Injury Related to Vaccine
SECRETARY OF HEALTH                      *     Administration (“SIRVA”);
AND HUMAN SERVICES,                      *     Special Processing Unit (“SPU”)
                                         *
                     Respondent.         *
                                         *
****************************
John Howie, Jr., Howie Law, PC, Dallas, TX, for petitioner.
Camille Collett, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

        On October 21, 2016, Elizabeth Glick (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act” or “Program”). Petitioner alleged that she
suffered a shoulder injury related to vaccine administration (“SIRVA”) caused-in-fact by
the influenza vaccination she received on October 22, 2013. Petition at 1, ¶¶ 1, 3, 18,
12. The case was assigned to the Special Processing Unit of the Office of Special
Masters.

        On May 31, 2017, the undersigned issued a ruling on entitlement, finding
petitioner entitled to compensation. (ECF No. 20). On July 18, 2017, respondent filed a
proffer on award of compensation (“Proffer”) indicating petitioner should be awarded

1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
$135,570.82. Proffer at 1-2. In the Proffer, respondent represented that petitioner
agrees with the proffered award. Id. at 2. Based on the record as a whole, the
undersigned finds that petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $135,570.82 in the form of a check payable to
petitioner, Elizabeth Glick. This amount represents compensation for all damages
that would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                                  s/Nora Beth Dorsey
                                                  Nora Beth Dorsey
                                                  Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
            IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                      OFFICE OF SPECIAL MASTERS


ELIZABETH GLICK,                               )
                                               )
                Petitioner,                    )       No. 16-1377V
                                               )       Chief Special Master
           v.                                  )       Nora Beth Dorsey
                                               )       ECF
                                               )
SECRETARY OF HEALTH                            )
AND HUMAN SERVICES,                            )
                                               )
             Respondent.                       )
                                               )

         RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On May 30, 2017, respondent filed her Rule 4(c) Report, in which she conceded

entitlement. On May 31, 2017, the Court issued a Ruling on Entitlement, finding that

petitioner is entitled to compensation. Respondent now proffers that petitioner receive an

award of a lump sum of $135,570.82 in the form of a check payable to petitioner. This

amount represents compensation for all elements of compensation under 42 U.S.C. §

300aa-15(a) to which petitioner is entitled. 1 This proffer does not address final attorneys’

fees and litigation costs. Petitioner is additionally entitled to reasonable attorneys’ fees

and litigation costs, to be determined at a later date upon petitioner submitting

substantiating documentation.

       Petitioner agrees with the proffered award of $135,570.82.




1
 Should petitioner die prior to the entry of judgment, the parties reserve the right to move
the Court for appropriate relief. In particular, respondent would oppose any award for
future medical expenses, future lost earnings, and future pain and suffering.
                       Respectfully submitted,

                       CHAD A. READLER
                       Acting Assistant Attorney General

                       C. SALVATORE D’ALESSIO
                       Acting Director
                       Torts Branch, Civil Division

                       CATHARINE E. REEVES
                       Deputy Director
                       Torts Branch, Civil Division

                       HEATHER L. PEARLMAN
                       Assistant Director
                       Torts Branch, Civil Division

                       s/Camille M. Collett
                       CAMILLE M. COLLETT
                       Trial Counsel
                       Torts Branch, Civil Division
                       U.S. Department of Justice
                       P.O. Box 146
                       Benjamin Franklin Station
                       Washington, D.C. 20044-0146
                       Telephone: (202) 616-4098

Dated: July 18, 2017